Citation Nr: 1518910	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  99-21 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied entitlement to an increased rating for the Veteran's service-connected bilateral hearing loss.  

The issue on appeal was previously before the Board in July 2014, when it was remanded for additional examination of the Veteran, which has been completed.  Unlike the other issue which was the subject of the July 2014 Board decision, the current issue on appeal involving an increased rating for the Veteran's service-connected hearing loss has never been appealed to the United States Court of Appeals for Veterans Claims (Court).


FINDINGS OF FACT

1.  On the VA audiology examination conducted in July 2007, the Veteran's hearing acuity was level III in the right ear and level I in the left ear.

2.  On the VA audiology examination conducted in November 2014, the Veteran's hearing acuity was level III in the right ear and level II in the left ear.

3.  The Veteran does not have an exceptional patten of hearing impairment.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§  4.85, 4.86, Diagnostic Code 6100 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

The Veteran was provided the requisite notice with respect to claim for an increased rating in a letter dated June 2007 which was prior to the initial RO rating decision denying the increased rating.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his attorney has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records; service personnel records; VA medical records; two VA examination reports; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was afforded two VA examinations in conjunction with the present appeal; the evidence obtained from these examination reports is adequate and provides the necessary evidence to rate his hearing loss disability under the criteria used in the rating code.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The rating schedule establishes 11 auditory hearing acuity levels based upon average pure tone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Pure tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on pure tone threshold average. Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).
"Pure tone threshold average" as used in Tables VI and VIa is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone thresholds are 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

38 C.F.R. § 4.86 (2014).

In "addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

The Veteran served in the Marine Corps; he was a helicopter pilot in Vietnam.  He has been service-connected for bilateral hearing loss at a noncompensable (0%) disability rating effective since his separation from active duty in 1970.

In May 2007, the Veteran filed his most recent claim for an increased rating for his service-connected bilateral hearing loss.  He has been prescribed, and provided with, hearing aids by VA as evidenced in audiology treatment notes dated in July 2007.

In July 2007 a VA audiology Compensation and Pension examination of the Veteran was conducted.  He reported having difficulty hearing people with higher pitched voices.  Audiology testing revealed that the pure tone thresholds, in decibels; the average of the pure tone thresholds; the CNC speech recognition ability; and the derived level of hearing loss were as follows:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
15
45
85
85
57.5
90%
III
LEFT
10
45
80
80
53.75
96%
I

The above audiology test results do not reveal an exceptional pattern of hearing impairment for either ear.  Level III hearing in the right ear and Level I hearing in the left ear warrants the assignment of a noncompensable disability rating based upon these findings.  38 C.F.R. § 4.85, Table VII.  

In November 2014 the most recent VA audiology Compensation and Pension examination of the Veteran was conducted.  The examiner noted that the Veteran's functional impairment was difficulty hearing the high tones in music and the need for people to repeat themselves frequently.  He finds it difficult to hear when there are other people talking or when background noise is present, such as in a
restaurant.  High pitched voices such as girls and women are difficult to understand. The Veteran also reports that he needs his television and phone at loud volume levels to understand what is being said.  Audiology testing revealed that the pure tone thresholds, in decibels; the average of the pure tone thresholds; the CNC speech recognition ability; and the derived level of hearing loss were as follows:



HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
15
50
90
95
63
88%
III
LEFT
15
55
95
95
65
96%
II

Again, the above audiology test results do not reveal an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86.  Level III hearing in the right ear and Level II hearing in the left ear warrants the assignment of a noncompensable disability rating based upon these findings.  38 C.F.R. § 4.85, Table VII.  4.85, Table VII.  

On review of the record, it is evident the criteria for a compensable rating under Diagnostic Code 6100 are not met at any point during the appeal period.  Although the audiological evaluation clearly shows bilateral hearing loss, the hearing loss does not meet the compensable level under the rating schedule. 

Specifically, the evidence shows that the Veteran's service-connected bilateral hearing loss disability is manifested by no worse than Level III in the right ear and Level II hearing in the left ear.  Applying these results to the Table VII chart, results in a noncompensable disability evaluation. 

For the period of the appeal, VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  In the present case there is little lay evidence to consider.  The Veteran has asserted that his hearing loss has gotten worse, and that he has difficulty hearing people.  His attorney asserted that he was not provided with the actual audiology test results to ascertain if an exceptional pattern of hearing impairment exists under 38 C.F.R. § 4.86.  The statement of the case provided the test results from the 2007 Compensation and Pension examination, which clearly show that an exceptional pattern of hearing impairment did not exist under the criteria of 38 C.F.R. § 4.86.  The more recent audiology test results from the 2014 Compensation and Pension examination also fail to show the presence of an exceptional pattern of hearing impairment.  The Veteran's entire claim is that his hearing loss has worsened.  He has been afforded two Compensation and Pension examinations, and the results do not show that the Veteran's level of hearing loss warrants the assignment of a compensable disability rating.  See, 38 C.F.R. §  4.85, Diagnostic Code 6100 (2014).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the Veteran's service-connected bilateral hearing loss disability are specifically contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration in this case is not in order. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board notes that the appellant has not worked at any time during the appellate period. In addition, the appellant has asserted that he his unemployable as the result of his service-connected hearing loss.  In the absence of a history of unemployability due to hearing loss, or other competent evidence suggestive of unemployability due to hearing loss, the Board finds Rice is inapplicable.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

The preponderance of the evidence is against the claim for compensable disability rating for bilateral hearing loss.  The benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
ORDER

A compensable disability rating for bilateral hearing loss is denied.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


